Clinton, J.
A case will not be remanded because a part of the note of evidence has been lost, when it is apparent to the court that the lost evidence would be of no material importance in the decision of the cause.
2. Where property of the tax debtor is sold for taxes, part of which are assessed against property which dofes not belong to him, the sale will be annulled.
3. A tax sale is an entirety, which cannot be partly valid and partly invalid. It must stand or fall as a whole.
4. Where property is sold for taxes hot owed by the owner thereof, he may sue to annul without tendering back the.purchase price.